PER CURIAM
Defendant appeals his convictions for manufacturing, delivery and possession of controlled substances. ORS 475.992; ORS 163.575. The evidence was obtained in a search of the premises where defendant was staying. He contends that the court erred in denying his motion to controvert a search warrant affidavit and his motion to suppress the evidence seized.
Several police officers arrived with a search warrant at the residence where defendant was. Before they began any search, they obtained the consent of Muth, who owned and resided on the premises. At oral argument, defendant’s counsel agreed that, if the consent to search was valid, the validity of the search warrant need not be addressed.
The trial court made findings that defendant does not contest and concluded that Muth’s consent was voluntary. We agree with that conclusion.
Affirmed.